Citation Nr: 0333680	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-04 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the bilateral knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and LM


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to February 
1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, in pertinent part, denied service 
connection for a bilateral knee disorder.

The Board notes that the veteran had perfected appeals for 
entitlement to compensable evaluations for tenosynovitis, 
right middle finger, and bilateral shin splints.  However, in 
a February 2001 written submission, the veteran stated that 
he wanted to withdraw his appeal as to these two issues.  
Thus, these issues are no longer on appeal and will not be 
addressed in this decision.  See 38 C.F.R. § 20.204 (2003).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
degenerative joint disease of the bilateral knee is related 
to service.


CONCLUSION OF LAW

Degenerative joint disease of the bilateral knee was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim for service connection by means of the discussions in 
the July 2000 and June 2001 rating decisions, the February 
2002 statement of the case, the September 2002 and January 
2003 supplemental statements of the case, and the April 2001 
letter.  Specifically, in the July 2000 rating decision, the 
RO noted that the service medical records were silent for any 
showing of arthritis of the legs and that there was no 
evidence that arthritis was shown within one year following 
his discharge from service.  At that time, the veteran had 
not brought forth competent evidence of a current diagnosis 
of arthritis, and the RO stated that the medical evidence did 
not show a diagnosis of arthritis and noted that the veteran 
was not competent to provide such a diagnosis.  Thus, the RO 
stated that service connection could not be granted for a 
disability that was not currently shown.  Subsequent to that 
rating decision, the veteran brought forth competent evidence 
of a diagnosis of arthritis of the bilateral knee.

In the June 2001 rating decision, the RO reiterated that the 
service medical records were silent for any showing of 
arthritis in service and that the medical evidence did not 
show that arthritis was manifested to a compensable degree 
within one year following the veteran's discharge from 
service.  The RO then noted that the veteran had submitted 
evidence from a medical professional wherein the medical 
professional attributed the veteran's arthritis of the 
bilateral knee to service but determined that the opinion had 
little probative value, as it was based upon the veteran's 
oral history and not on objective medical evidence.  The RO 
stated that it was giving more weight to the medical opinion 
of the VA examiner who reviewed the veteran's claims file.  
Thus, the RO stated that while there was evidence to support 
the veteran's claim, his claim was denied because the most 
probative evidence weighed against his claim for service 
connection.  The RO reiterated these findings in the 
September 2002 and January 2003 supplemental statements of 
the case.  Thus, the veteran was informed that the evidence 
necessary to substantiate his claim for service connection 
for arthritis of the bilateral knee would be evidence showing 
that arthritis was shown in service, was manifested to a 
compensable degree within one year following his discharge 
from service, and/or evidence showing a relationship between 
the post service diagnosis of arthritis of the bilateral knee 
and service, which evidence was based upon review of the 
objective medical evidence.  Based on the above, the Board 
finds that VA has no outstanding duty to inform him that any 
additional information or evidence is needed to substantiate 
his claim.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
April 2001 letter, the RO informed the veteran that it must 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim, such as medical 
records, employment records, or records from other federal 
agencies.  It told the veteran that as long as he adequately 
identified the records, that VA would assist in obtaining 
them, but noted that he had the ultimate responsibility to 
make sure that the records were received by VA.  The RO 
specifically asked the veteran to tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO obtained the veteran's service 
medical records.  The veteran has indicated that he has 
received treatment from VA, and VA obtained the treatment 
records from the VA North Texas Health Care System in Fort 
Worth, Texas.  The veteran has submitted private medical 
records.  At the July 2002 RO hearing, the veteran indicated 
that he had been treated at a private hospital in 1985 and 
was asked to submit a release so that VA could obtain those 
records.  He was given 30 days from the date of the hearing 
to submit the release.  The record reflects that the veteran 
did not submit a release and signed a statement in September 
2002, stating he had no additional evidence to furnish.  He 
subsequently submitted a statement from a registered nurse 
from that private hospital (who stated that the records from 
that hospital were no longer available).  The veteran has not 
indicated that there are any additional records that need to 
be obtained.  In fact, he submitted a statement in February 
2003, stating he had no additional evidence to submit.  
Finally, in accordance with the duty to assist, the RO 
provided the veteran with an examination in March 2001 in 
connection with his claim.

As stated above, pursuant to 38 U.S.C.A. § 5103(a), upon 
receipt of a complete or substantially complete claim, VA 
must notify the claimant and claimant's representative, if 
any, of any information or evidence which has not already 
been provided that is necessary to substantiate the claim.  
Under subsection (b), it further provides that if such 
information or evidence is not received by VA within one year 
from the date of VA's notice to the claimant under 38 
U.S.C.A. § 5103(a), no benefit may be paid or furnished by 
reason of the claimant's application.  One of the regulations 
promulgated by VA to implement the VCAA has recently been 
invalidated.  Specifically, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1) which 
allowed a decision to be made before the one-year period for 
submitting new evidence had expired with the proviso that if 
the information or evidence was subsequently provided within 
the one-year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003). 

In the present case, the RO informed the veteran in the April 
2001 letter that he should submit evidence by June 19, 2001; 
however, it noted that he could submit evidence up to one 
year later.  Thus, the veteran was properly informed that he 
had one year to submit evidence.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The veteran asserts that he warrants service connection for 
arthritis of the bilateral knee because prior to entering 
service, he had no problems with his knees and that he 
developed pain in his knees while in service, which has 
developed into arthritis.

The service medical records show that the veteran was seen in 
June 1982 with complaints of pain in both feet, which pain 
was causing bilateral knee pain.  The examiner noted that the 
veteran had gone on a road march and that the veteran 
reported his feet had hurt since that time.  The examiner 
stated that there was no swelling or discoloration in the 
feet, but that the feet were painful to touch (the examiner 
noted that he suspected the veteran was "exaggerating 
pain!").  The assessment was "probable shin splints."  He 
recommended that the veteran not march or run for five days.  
The veteran was seen five days later with complaints of leg 
and feet pain.  The examiner noted that the veteran was on a 
five-day profile, which had expired.  The veteran reported 
that he had tried to wear boots in parade practice and that 
his right leg was very painful.  The examiner stated that the 
veteran had pain in his shins with mild edema on the insteps.  
He entered an assessment of shin splints.

In November 1998, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, stating he 
was seeking compensation for, inter alia, shin splints.  When 
asked to list civilian physicians and hospitals where he had 
been treated for any sickness, injury, or disease since 
service, the veteran stated, "None."  

In a February 24, 1999, letter, the RO informed the veteran 
that he had not indicated having received any treatment from 
a private doctor or hospital on his application for benefits 
but that he could submit private medical evidence to 
substantiate his claim.  In a March 1999 VA Form 21-4138, 
Statement in Support of Claim, the veteran stated that he was 
submitting a January 1999 private medical record in response 
to the February 1999 letter.  He added, "All other treatment 
was given on active duty."  

The January 1999 private medical record from GB, DO (Doctor 
of Osteopathy), shows that the veteran complained of shin 
splints on both legs.  The private physician stated that 
flexion and extension were full and within normal limits.  He 
entered a diagnosis of shin splints and recommended that the 
veteran have a joint injection.  He diagnosed Motrin.

A March 1999 private medical record from Dr. GB shows that 
the veteran was seen again for shin splints.

An April 1999 private medical record from WGS, DO, shows that 
the veteran was seen for shin splints.  The veteran reported 
that they were worse in the military.  

A March 2000 VA examination report shows that the veteran 
reported he was having difficulty with his job because he was 
a firefighter and his job entailed having to participate in 
physical conditioning, which included using a treadmill.  He 
stated he was having trouble with his legs in his shin areas 
"but more so in his knees."  The examiner stated that x-
rays taken in January 2000 of the knees showed normal 
findings.  He noted that the veteran was being seen for shin 
splints but that the veteran's problems were "primarily 
related to his knees," feet, and arches.  Examination of the 
legs revealed "exquisite tenderness on the medial surface of 
both knees."  He stated that because he was not supposed to 
examine the veteran's knees that he did not further examine 
them.  The examiner concluded that he did not believe that 
the diagnosis of shin splints was adequate to cover the 
veteran's problems and believed that the pain was more likely 
coming from the knees and the feet.

In a January 2001 letter from Dr. HGS, he stated that he had 
seen the veteran in April 1999 and again in November 1999 for 
his right knee.  He stated that the veteran had multiple 
problems and "significant problems with pain in and about 
his right knee," but noted both knees hurt him.  He added 
that his past x-rays revealed significant degenerative 
changes with medial sclerosis on the bilateral knee.  Dr. HGS 
recommended arthroscopic surgery.

In another January 2001 letter from Dr. HGS, he stated that 
the veteran was injured while in the service and suffered 
"rather significant injuries to his bilateral knees."  He 
stated he believed that the veteran needed a sedentary job.

A March 2001 VA examination report shows that the examiner 
had an opportunity to review the claims file and reported the 
specific findings in the medical records, including the 
findings made by Dr. HGS in the January 2001 letters.  The VA 
examiner noted that that the knees were not noted while on 
active duty.  He stated, "My viewpoint is part suppositions 
and part experience.  However, exposure to cold can adversely 
affect joints."  He added, in part, the following:

If the service in Korea which did expose 
him to cold could be considered as a 
valid etiology factor in what now appears 
to be degenerative joint disease in the 
knees, and if any information which could 
point to the time interval or the 
occasion which might have led to a 
meniscal injury can be associated with 
active duty, then it might very well be 
that service connection could be 
entertained.  If the above is not 
considered pertinent, then it is likely 
that his problems will be deemed 
nonservice-connected.  

VA physical therapy treatment reports show that the veteran 
received physical therapy for his knees from March 2001 
through April 2001.

In July 2002, the veteran and LM presented oral testimony 
before a Decision Review Officer at the RO.  The veteran 
testified that he did not have any problems with his knees 
prior to entering service  He stated that while stationed in 
Korea that they would run five miles every morning and would 
march for 20 miles every month with a 30 to 40-pound rucksack 
on their backs.  He stated that he started noticing that he 
was having problems with his knees while in Korea.  The 
veteran stated that while both knees were bothering him, the 
right knee bothered him more.  He described his knees 
swelling and being seen at the medical center for his knee 
pain.  The veteran stated that he had this problem for a year 
and noted that they kept doing strenuous activities, like 
running and jogging, every morning.  He stated that after he 
got out of service, he had bilateral knee pain.  When asked 
if he had sought treatment, he stated he did not have medical 
insurance but that he went to see a doctor in 1985 and was 
told that he possibly had arthritis on his knees.  The 
veteran's representative asked about seeing a doctor and what 
type of medicine the doctor recommended.  The veteran stated 
that he had seen a sports medicine doctor and that the doctor 
gave him cortisone shots in his knees and stated that this 
happened in 1996 or 1997.  When asked if he had seen someone 
prior to 1986, the veteran stated he saw a doctor in 
Mississippi in 1985.  The veteran was asked what the doctor 
told him and he said, "Well, I told him I had been overseas 
in Korea and he said well yeah, you know, I did-I was in the 
infantry so it could have come from running and the back 
pack, 30-pound rucksack, also with the cold weather that I 
could have set up maybe arthritis in both of your knees."  
He stated that the doctor gave him Tylenol or Ibuprofen and 
some liniment for the pain.  

The Decision Review Officer asked the veteran if he had 
undergone x-rays when he was seen in 1985, and the veteran 
stated he had not undergone x-rays and noted that the doctor 
had told him he "probably" had arthritis.  LM stated that 
she had known the veteran for two years and that when she met 
him, she noticed that his knees were bent and that the 
veteran could not stand up straight.  She stated she would 
help him massage his knees because of the pain and attributed 
the veteran's knee problems to service.  She added that the 
veteran did not know that he was entitled to VA compensation 
benefits until 1998, which was why he had not filed a claim 
earlier.

In an August 2002 letter from Ms. SW, a registered nurse, she 
stated that she was a nurse at Mercy Regional Hospital in 
1985 (noting that the hospital had changed its name since 
then) and that she recalled the veteran being seen for "a 
knee condition with swelling, pain, and stiffness he 
experienced while serving in the infantry in Camp Casey, 
Korea."  She stated the following, in part:

[The veteran] stated that his assignment 
as a ground soldier included monthly 30-
mile road marches carrying a 30-pound 
backpack and running 4 to 5 miles per 
day.

After examining [the veteran's] knees, it 
was determined by Dr. B[] that the daily 
strenuous exercise caused injury to both 
knees such as arthritis and other knee[-
]related symptoms.  [The veteran] was 
prescribed daily medications of Tylenol 
3, liniments, heating pads and other 
self-medication treatments.  Since [the 
veteran] was 25 years of age at this 
time, the doctor informed him that the 
arthritis could possibly decrease or 
increase over time.  No [x]-rays were 
taken.

Due to the re-organization of hospital, 
staff, and medical records dating back 
from 1985 to 1987, the medical records 
for [the veteran] have been misplaced.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection for a 
chronic disease, such as arthritis, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that the veteran has been granted 
service connection for bilateral shin splints.  The Board has 
carefully reviewed the evidence of record and finds that the 
preponderance of the evidence is against the grant of service 
connection for degenerative joint disease of the bilateral 
knee.  The reasons follow.

While the service medical records show that the veteran 
complained of bilateral knee pain, he was not diagnosed with 
knee pain when seen with complaints of knee pain; rather, he 
was diagnosed with shin splints because that was where the 
pain was detected.  Specifically, the examiner noted that the 
veteran had pain in his shins.  The veteran was seen twice 
for this pain in June 1982, and there are no further records 
showing any knee pain for the remainder of the veteran's 
service.  This is evidence against a finding that the current 
degenerative joint disease of the bilateral knee is related 
to service, as there is no showing in the service medical 
record that the veteran sustained an injury to his knees.  
Additionally, the Board notes that when the veteran was being 
seen by his private physician in January and March 1999, 
there were no reports of knee pain and no diagnosis related 
to the knees.  Rather, there were diagnoses of shin splints 
entered at those times.  In fact, the examiner noted that 
extension and flexion were full and within normal limits.  
This is further evidence against the veteran's claim that his 
current bilateral knee disorder is related to service, as the 
veteran has stated that his bilateral knee pain had been 
present since being discharged from service.  These medical 
record do not support his assertion of constant pain since 
service.

Evidence that supports the veteran's claim are the January 
2001 letter from Dr. HGS, wherein he attributed the veteran's 
degenerative joint disease to injuries the veteran had 
sustained in service, and the August 2002 letter from the 
registered nurse, who stated that a private physician had 
determined that the daily strenuous exercises during service 
had caused arthritis and other knee-related symptoms to the 
veteran's knees.  However, the Board finds that each of these 
pieces of evidence has little probative value and is not 
supported by other, more probative evidence of record.  
Specifically, as to Dr. HGS's opinion, it is clear that he is 
basing his opinion on history provided by the veteran, which 
history the Board finds is not credible for several reasons.  
While the veteran is competent to state that he felt knee 
pain in service, the service medical records are silent for 
the veteran having sustained any injury to his knees.  When 
the veteran was seen with leg pain, he was diagnosed with 
shin splints (a disability for which he is currently service 
connected).  The veteran has stated that he has had constant 
knee pain since service.  However, when the veteran first 
filed a claim for compensation in November 1998, he did not 
seek benefits for bilateral knee pain.  His silence, when 
otherwise providing information having the purpose of 
advancing a claim, constitutes negative evidence, which 
weighs against a finding that he has had constant knee pain 
since his discharge from service.  

Additionally, in the veteran's original application for 
benefits, when he was asked if he had been treated by any 
private physician following service, he stated, "None."  At 
the bottom of the application, the veteran signed it, 
certifying that the statements made in the application were 
true and complete to the best of his knowledge and belief.  
Following a February 1999 letter, wherein the RO had asked 
the veteran again whether he had received any post service 
treatment, the veteran submitted a January 1999 private 
medical record and stated that, "All other treatment was 
given on active duty."  At the bottom of that statement from 
the veteran, he signed it, certifying that the statements 
made were true and correct to the best of his knowledge and 
belief.  The November 1998 application and the March 1999 
statement are in agreement with each other and indicate that 
the veteran did not receive any treatment for his knees (or 
any other disability) prior to that time and were made prior 
to the veteran filing a specific claim for service connection 
for a bilateral knee disorder.  Thus, the veteran's 
subsequent assertion that he received treatment for his knees 
two years after service from a private physician contradict 
the statements he made in November 1998 and March 1999.  His 
subsequent assertion was made following his application for 
compensation for his knees and made after the RO informed him 
that there was no evidence of treatment for his knees soon 
after service.  The Board finds that the statements made by 
the veteran prior to his filing a specific claim for service 
connection for a bilateral knee disorder are inherently more 
credible than his subsequent statement and testimony, which 
contradict his prior statements.  Therefore the Board gives 
the November 1998 and March 1999 statements high probative 
value.  The Board notes that the first diagnosis of knee pain 
was in the March 2001 VA examination report.  Again, the 1999 
medical records from private doctors of osteopathy do not 
show complaints of knee pain or diagnoses of knee pain or a 
knee disorder.

Going back to Dr. HGS's medical opinion, the Board is not 
bound to accept a medical opinion which is based on a history 
supplied by the veteran, where that history is unsupported or 
based on inaccurate factual premises.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 
Vet. App. 69 (1993).  There is no objective evidence of 
record upon which Dr. HGS could have based his opinion, other 
than the history provided by the veteran.  For the above 
reasons, the Board gives little to no probative value to the 
January 2001 medical opinion by Dr. HGS.

As to the August 2002 letter from the registered nurse, the 
Board gives little probative value to the content of that 
letter for several reasons.  First, as stated above, the 
veteran initially denied having received any medical 
treatment prior to the treatment he received from Dr. GB in 
1999.  Again, in the November 1998 application and the March 
1999 statement, the veteran stated he had not received any 
medical treatment following service prior to the January 1999 
treatment report.  The August 2002 document indicates that 
the veteran received treatment for his bilateral knee in 
1985, which, as stated above, is inconsistent with the 
veteran's report of the lack of treatment he received between 
his discharge from service and 1999.  Further, the registered 
nurse stated that the medical records had been misplaced; 
however, she was able to state in very specific terms what 
the doctor diagnosed the veteran with 17 years ago and what 
the doctor prescribed him at that time.  The Board cannot put 
credence in such a detailed statement made 17 years after the 
veteran was seen by this private physician, made without the 
benefit of any objective medical records to assist in the 
nurse's recollection, and supplied in connection with a claim 
for compensation benefits.  For these reasons, the Board 
gives little probative value to the August 2002 letter.

As to the medical opinion provided by the VA examiner in the 
March 2001 examination report, while he appears to give an 
opinion which might support the veteran's claim, the Board 
finds his opinion to be speculative at best.  Specifically, 
he stated that if the veteran was exposed to cold 
temperatures while in Korea and if information "could point 
to the time interval or the occasion which might have led to 
a meniscal injury [in service], then it might very well be 
that service connection could be entertained."  (Italics 
added.)  The Court has held on numerous occasions that 
medical opinions which are speculative, general or 
inconclusive in nature are of little, if any, probative 
value.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Sacks v. 
West, 11 Vet. App. 314, 316-7 (1998); Warren v. Brown, 6 Vet. 
App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Thus, the Board finds that the VA opinion is too 
speculative to be evidence that supports the veteran's claim, 
and to the extent that it is perceived to support the 
veteran's claim, the Board gives little probative value to 
this medical opinion.

While the veteran has asserted that degenerative joint 
disease of the bilateral knee is related to service, he does 
not have the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board finds that the veteran's claim for service 
connection for degenerative joint disease of the bilateral 
knee cannot be granted because the evidence of record does 
not support a nexus between the current bilateral knee 
disorder, to include evidence of continuity of 
symptomatology, and service.  Accordingly, for the reasons 
stated above, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
degenerative joint disease of the bilateral knee, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for degenerative joint disease of the 
bilateral knee is denied.



______________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



